DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitation:
- adjusting the mandrel reducing to reduce a transversal section of the mandrel to be smaller than a transversal dimension of the bundle of products.
The prior art of record that is most relevant to teaching these limitations is Gorrieri US 2009/0120045A1 (Gorrieri).  However, Gorrieri, while disclosing a mandrel (101, 102), this limitation is not adjustable to a transversal dimension that is smaller than the transversal section of the bundle of products.  In addition, Jones et al. US 5400569A (Jones) also teaches a mandrel (6), this limitation is also not adjustable to a transversal dimension that is smaller than the transversal section of the bundle of products.  It would not be possible to have the limitation of both Gorrieri and Jones be adjustable so that the transversal dimension is smaller than the transversal section of the bundle of products.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.


Response to Arguments
Applicant’s arguments, see Page 6, filed 16 Dec 2021, with respect to the rejection under 35 U.S.C. Section 103 have been fully considered and are persuasive.  The rejection of Claims 1-8 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 February 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731